Execution Version




ACTIVE 242625350v.8
AMENDMENT NO. 14 TO
TRANSFER AND ADMINISTRATION AGREEMENT
THIS AMENDMENT NO. 14 TO TRANSFER AND ADMINISTRATION AGREEMENT (this
“Amendment”), dated as of May 31, 2019, is by and among THOROUGHBRED FUNDING,
INC., a Virginia corporation (the “SPV”), NORFOLK SOUTHERN RAILWAY COMPANY, a
Virginia corporation, as originator (in such capacity, the “Originator”) and as
servicer (in such capacity, the “Servicer”), NORFOLK SOUTHERN CORPORATION, a
Virginia corporation (“NSC”), the “Committed Investors” party hereto, the
“Managing Agents” party hereto, and MUFG BANK, LTD. (formerly known as The Bank
of Tokyo-Mitsubishi UFJ, LTD., New York Branch) (“MUFG”), as the Administrative
Agent for the Investors. Capitalized terms used herein and not otherwise defined
herein shall have the meaning given to such terms in the Transfer and
Administration Agreement (defined below).


WHEREAS, the SPV, the Servicer, NSC, the Conduit Investors, the Committed
Investors, the Managing Agents and the Administrative Agent are parties to that
certain Transfer and Administration Agreement dated as of November 8, 2007 (as
amended, supplemented or otherwise modified as of the date hereof, the “Transfer
and Administration Agreement”); and
WHEREAS, the parties to the Transfer and Administration Agreement have agreed to
amend the Transfer and Administration Agreement on the terms and conditions set
forth herein.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Amendment to the Transfer and Administration Agreement. Effective as
of the date first written above and subject to the execution of this Amendment
by the parties hereto and the satisfaction of the conditions precedent set forth
in Section 2 below, the Transfer and Administration Agreement is hereby amended
as follows:
1.1.    Section 9.4 of the Table of Contents is revised to strike “; Breakage
Costs”.
1.2.    Section 1.1 of the Transfer and Administration Agreement is hereby
amended to add the following new definitions in appropriate alphabetical order
therein:
“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.
“Fourteenth Amendment Date” means May 31, 2019.
1.3.    The definition of “Alternate Rate” set forth in Section 1.1 of the
Transfer and Administration Agreement is hereby amended and restated in its
entirety to read as follows:
“Alternate Rate” means (i) with respect to the Investor Group for which Wells
Fargo Bank, National Association is the Managing Agent, for each day during any
Rate Period for any Portion of Investment, an interest rate per annum equal to
LMIR for such day plus 0.65%, (ii) with respect to the Investor Group for which
SMBC Nikko Securities America, Inc. is the Managing Agent, for each day during
any Rate Period for any Portion of Investment, an interest rate per annum equal
to







--------------------------------------------------------------------------------




LMIR for such day plus 0.65%, (iii) with respect to the Investor Group for which
MUFG Bank, Ltd. is the Managing Agent, for each day during any Rate Period for
any Portion of Investment, an interest rate per annum equal to the LIBO Rate for
such Rate Period plus 0.65%, (iv) with respect to the Investor Group for which
Capital One, National Association is the Managing Agent, for each day during any
Rate Period for any Portion of Investment, an interest rate per annum equal to
LMIR for such Rate Period plus 0.65% and (v) with respect to any other Investor
Group for any Rate Period for any Portion of Investment, an interest rate per
annum equal to the LIBO Rate for such Rate Period plus 2.00%.
1.4.    The definition of “Blocked Account” set forth in Section 1.1 of the
Transfer and Administration Agreement is hereby amended and restated in its
entirety to read as follows:
“Blocked Account” means an account maintained by the Servicer or the SPV at a
Blocked Account Bank for the purpose of receiving Collections, set forth in
Schedule 4.1(s) or any account added as a Blocked Account pursuant to and in
accordance with 4.1(s) and which, if not maintained at and in the name of the
Administrative Agent, is subject to a Blocked Account Agreement.
1.5.    The definition of “Blocked Account Agreement” set forth in Section 1.1
of the Transfer and Administration Agreement is hereby amended and restated in
its entirety to read as follows:
“Blocked Account Agreement” means an agreement among the Borrower, the Servicer
(if applicable), the Administrative Agent and a Blocked Account Bank in
substantially the form of Exhibit E.
1.6.    The definition of “Collections” set forth in Section 1.1 of the Transfer
and Administration Agreement is hereby amended to add the word “and” immediately
before the phrase “all Deemed Collections” appearing therein.
1.7.    The definition of “Commitment Termination Date” set forth in Section 1.1
of the Transfer and Administration Agreement is hereby amended and restated in
its entirety to read as follows:
“Commitment Termination Date” means May 29, 2020, or such later date to which
the Commitment Termination Date may be extended by the Committed Investors (in
their sole discretion).
1.8.    The definition of “Eligible Receivable” set forth in Section 1.1 of the
Transfer and Administration Agreement is hereby amended to amend and restate
clauses (u) and (v) thereof in their entirety to read as follows:
“(u)    the Obligor of which, (x) if a natural Person, is a resident of the
United States, or, if a corporation or other business organization, is organized
under the laws of the United States or any state or other political subdivision
thereof or (y) the Obligor of which is a government of any state (or any
governmental subdivision or agency thereof) of the United States or the
government of the United States;
(v)    [reserved];”


2





--------------------------------------------------------------------------------




1.9.    The definition of “Facility Limit” set forth in Section 1.1 of the
Transfer and Administration Agreement is hereby amended and restated in its
entirety to read as follows:
“Facility Limit” means, at any time, the lesser of (i) $450,000,000 and (ii) the
aggregate Commitments then in effect.
1.10.    The definitions of “Norfolk Margin” and “Special Concentration Limit”
set forth in Section 1.1 of the Transfer and Administration Agreement are hereby
deleted in their entirety.
1.11.    Section 2.2 of the Transfer and Administration Agreement is hereby
amended to add the phrase “and 2.14(b)” immediately after the phrase “Section
2.12(a)(iii)” appearing in clause (b) thereof.
1.12.    Section 2.12 of the Transfer and Administration Agreement is hereby
amended to amend and restate clause (a)(iii) thereof in its entirety to read as
follows:
“(iii)    pay the remainder, if any, of such Collections to the SPV for
application in accordance with Section 2.14.”
1.13.    Section 2.12 of the Transfer and Administration Agreement is hereby
amended to amend and restate clause (b)(ii) thereof in its entirety to read as
follows:
“(ii)    On any date on or prior to the Termination Date, if the sum of the Net
Investment and Required Reserves exceeds the Net Pool Balance the Servicer shall
immediately pay to each Managing Agent’s account, pro rata based on their
respective interests in the Asset Interest (as determined in accordance with
Section 2.1(b)), from amounts set aside pursuant to Section 2.12(a)(ii) or
(iii), an amount necessary to cause the sum of the Net Investment and Required
Reserves to be equal to, or less than, the Net Pool Balance after giving effect
to such payment.”
1.14.    Section 2.14 of the Transfer and Administration Agreement is hereby
amended and restated in its entirety to read as follows:
“SECTION 2.14    Application of Collections Distributable to SPV.
(a)    Unless otherwise instructed by the SPV, the Servicer shall, subject to
clause (b) of this Section 2.14, allocate and apply, on behalf of the SPV,
Collections distributable to the SPV hereunder first, to the payment or
provision for payment of the SPV’s operating expenses (including any Servicing
Fee which has not been set aside and paid above), as instructed by the SPV,
second, to the payment or provision for payment when due of accrued interest on
any deferred portion of the purchase price of Receivables payable by the SPV to
the Originator under the First Tier Agreement, third, to the payment to the
Originator of the purchase price of new Receivables in accordance with the First
Tier Agreement, fourth, to the payment to the Originator of the deferred portion
of the purchase price of Receivables theretofore purchased from the Originator
pursuant to the First Tier Agreement, and fifth, to the repay the outstanding
principal amount of, and accrued interest on, borrowings under the Intercompany
Line of Credit, subject to Section 6.2(k).
(b)    To the extent, after giving effect to the allocation of Collections to
any of the amounts in clause (a) above, the Net Pool Balance (minus any portion
of the Required Reserves attributable to such excess) would exceed the sum of
the Net Investment and Required Reserves, such Collections


3





--------------------------------------------------------------------------------




shall be applied to Reinvestment (not to exceed the Maximum Net Investment), for
the benefit of the Managing Agents, pro rata, based on their respective Investor
Group’s interests in the Asset Interest (as determined in accordance with
Section 2.1(b)) in the Receivables and in other Affected Assets in accordance
with Section 2.2(b). To the extent and for so long as such Collections may not
be reinvested pursuant to Section 2.2(b), the Servicer shall hold such
Collections in trust for the benefit of the Managing Agents.”
1.15.    Section 4.1 of the Transfer and Administration Agreement is hereby
amended to amend and restate clause (b) thereof in its entirety to read as
follows:
“(b)    Corporate and Governmental Authorization; Contravention. The execution,
delivery and performance by it of this Agreement and the other Transaction
Documents to which it is a party (i) are within its corporate powers, (ii) have
been duly authorized by all necessary corporate and shareholder action, (iii)
require no action by or in respect of, or filing with, any Official Body or
official thereof (except as contemplated by Sections 4.1(d), 6.1(p) and 7.7, all
of which have been (or as of the Closing Date will have been) duly made and in
full force and effect), (iv) do not contravene or constitute a default under (A)
its articles of incorporation or by-laws, (B) any Law applicable to it, (C) any
contractual restriction binding on or affecting it or its property or (D) any
order, writ, judgment, award, injunction, decree or other instrument binding on
or affecting it or its property, or (v) do not result in the creation or
imposition of any Adverse Claim upon or with respect to its property or the
property of any of its Subsidiaries (except as contemplated hereby).”
1.16.    Section 4.1 of the Transfer and Administration Agreement is hereby
amended to add a clause (aa) thereto to read as follows:
“(aa)     Beneficial Ownership Rule. As of the Fourteenth Amendment Date, the
SPV is an entity that is organized under the laws of the United States or of any
state and at least 51 percent of whose common stock or analogous equity interest
is owned (directly or indirectly) by an entity (other than a bank) whose common
stock or analogous equity interests are listed on the New York Stock Exchange or
the American Stock Exchange or have been designated as a NASDAQ National Market
Security listed on the NASDAQ stock exchange and is excluded on that basis from
the definition of Legal Entity Customer as defined in the Beneficial Ownership
Rule.”
1.17.    Section 5.2 of the Transfer and Administration Agreement is hereby
amended to amend and restate clause (b) thereof in its entirety to read as
follows:
“(b)    In the case of a Reinvestment, the amount of the Reinvestment will not
exceed the amount available therefor under Section 2.12(a)(iii), and in the case
of an Investment, the amount of such Investment will not exceed the amount
available therefor under Section 2.2 and after giving effect thereto, the sum of
the Net Investment and Required Reserves will not exceed the Net Pool Balance,”
1.18.    Section 6.1 of the Transfer and Administration Agreement is hereby
amended to add a clause (r) thereto to read as follows:
“(r)     Beneficial Ownership Rule. Promptly following any change that would
result in a change to the status as an excluded Legal Entity Customer under the
Beneficial Ownership Rule, the SPV shall execute and deliver to each Agent an
updated Certification of Beneficial Owner(s) complying with the Beneficial
Ownership Rule.”


4





--------------------------------------------------------------------------------




1.19.    Section 7.2 of the Transfer and Administration Agreement is hereby
amended to delete the word “Collections” appearing in the second sentence of
clause (b) thereof and substitute the word “collections” therefor.
1.20.    Section 9.4 of the Transfer and Administration Agreement is hereby
amended and restated in its entirety to read as follows:
“SECTION 9.4    Other Costs and Expenses. The SPV agrees, upon receipt of a
written invoice, to pay or cause to be paid, and to save the Investors and the
Agents harmless against liability for the payment of, all reasonable
out-of-pocket expenses (including attorneys’, accountants’ and other third
parties’ fees and expenses, any filing fees and expenses incurred by officers or
employees of any Investor and/or the Agents and rating agency fees) or
intangible, documentary or recording taxes incurred by or on behalf of any
Investor or the Agents (i) in connection with the preparation, negotiation,
execution and delivery of this Agreement, the other Transaction Documents and
any documents or instruments delivered pursuant hereto and thereto and the
transactions contemplated hereby or thereby (including the perfection or
protection of the Asset Interest) and (ii) from time to time (A) relating to any
amendments, waivers or consents under this Agreement and the other Transaction
Documents, (B) arising in connection with any Investor’s or the Agents’
enforcement or preservation of rights (including the perfection and protection
of the Asset Interest under this Agreement), or (C) arising in connection with
any audit, dispute, disagreement, litigation or preparation for litigation
involving this Agreement or any of the other Transaction Documents (all of such
amounts, collectively, “Transaction Costs”).”
1.21.    Section 11.2 of the Transfer and Administration Agreement is hereby
amended to amend and restate the first proviso appearing in clause (b) thereof
in its entirety to read as follows:
“provided that no such amendment or waiver shall, unless signed by each
Committed Investor directly affected thereby, (i) increase the Commitment of a
Committed Investor, (ii) reduce the Net Investment or rate of Yield to accrue
thereon or any fees or other amounts payable hereunder, (iii) postpone any date
fixed for the payment of any scheduled distribution in respect of the Net
Investment or Yield with respect thereto or any fees or other amounts payable
hereunder or for termination of any Commitment, (iv) change the percentage of
the Commitments of the Committed Investors which shall be required for the
Committed Investors or any of them to take any action under this Section or any
other provision of this Agreement, (v) release all or substantially all of the
property with respect to which a security or ownership interest therein has been
granted hereunder to the Administrative Agent or the Committed Investors, (vi)
extend or permit the extension of the Commitment Termination Date (it being
understood that a waiver of a Termination Event shall not constitute an
extension or increase in the Commitment of any Committed Investor), (vii) change
the definition of “Concentration Limit”, “Default Ratio”, “Defaulted
Receivable”, “Dilution Horizon Ratio”, “Dilution Ratio”, “Dilution Reserve
Ratio”, “Dilution Reserve Floor”, “Dilution Volatility Ratio”, “Eligible
Receivable,” “Loss Horizon Ratio”, “Loss Reserve Ratio,” “Loss Reserve Floor”,
“Net Pool Balance”, or “Peak Default Ratio” or (viii) amend or modify any
definition (or any definition used directly or indirectly in such definition)
used in clause (vii) above in a manner that would circumvent the intention of
the restrictions set forth in such clause;”
1.22.    Section 11.8 of the Transfer and Administration Agreement is hereby
amended to delete the phrase “which is subject to any Taxes” appearing in clause
(b) thereof and substitute the phrase “which would subject the SPV to any Taxes”
therefor.


5





--------------------------------------------------------------------------------




1.23.    Article XI of the Transfer and Administration Agreement is hereby
amended to add a Section 11.15 thereto to read as follows:
“SECTION 11.15    Effect of Benchmark Transition Event.
(a)    Notwithstanding anything to the contrary herein or in any other
Transaction Document, upon the occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, the Administrative Agent, the SPV and the
Originator may amend this Agreement to replace the LIBO Rate and LMIR with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Managing
Agents, the SPV and the Originator so long as the Administrative Agent has not
received, by such time, written notice of objection to such amendment from the
Benchmark Replacement Required Investors. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Benchmark
Replacement Required Investors have delivered to the Administrative Agent
written notice that such Benchmark Replacement Required Investors accept such
amendment. No replacement of the LIBO Rate and LMIR with a Benchmark Replacement
pursuant to this Section 11.15 will occur prior to the applicable Benchmark
Transition Start Date.
(b)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Transaction Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
(c)    The Administrative Agent will promptly notify the SPV, the Originator and
the Managing Agents of (i) any occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, and its related Benchmark Replacement Date
and Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Managing Agents pursuant to this Section 11.15,
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 11.15.
(d)    Upon the SPV’s receipt of notice (with a copy to the Originator) of the
commencement of a Benchmark Unavailability Period, the SPV may revoke any
Investment Request for a Portion of Investment with a Yield calculated on the
basis of the Alternate Rate, and any request to convert or continue any Portion
of Investment with a Yield calculated on the basis of the Alternate Rate, in
each case to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the SPV will be deemed to have converted any such
request into a request for an Investment or conversion to an Investment with a
Yield calculated on the basis of the Base Rate. During any Benchmark
Unavailability Period, the component of the Base Rate based upon the LIBO Rate
will not be used in any determination of the Base Rate.
(e)    As used in this Section 11.15, the following terms shall have the
following meanings:


6





--------------------------------------------------------------------------------




“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative
Agent, the Originator and the SPV giving due consideration to (i) any selection
or recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
LIBO Rate and LMIR for U.S. dollar-denominated syndicated credit facilities and
(b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate and LMIR with an Unadjusted Benchmark Replacement for each applicable
Rate Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent, the Originator and the SPV giving
due consideration to (i) any selection or recommendation of a spread adjustment,
or method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate and LMIR with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate and LMIR with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Rate Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate and LMIR:
(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBO Rate and LMIR permanently or indefinitely ceases to
provide the LIBO Rate and LMIR; or
(2)    in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Replacement Required Investors” means, at any time, Managing Agents
for those Committed Investors which hold Commitments aggregating in excess of
50% of the Maximum Net Investment as of such date (or, if the Commitments shall
have been terminated, Managing Agents


7





--------------------------------------------------------------------------------




for one or more Investors whose aggregate pro rata shares of the Net Investment
exceed 66.67% of the Net Investment).
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate and LMIR:
(1)    a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate and LMIR announcing that such administrator has
ceased or will cease to provide the LIBO Rate and LMIR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Rate and
LMIR;
(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate and LMIR, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Rate and LMIR, a resolution authority with jurisdiction over the
administrator for the LIBO Rate and LMIR or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Rate and
LMIR, which states that the administrator of the LIBO Rate and LMIR has ceased
or will cease to provide the LIBO Rate and LMIR permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBO Rate and LMIR; or
(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate and LMIR announcing that the
LIBO Rate and LMIR is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Benchmark Replacement Required Investors, as applicable, by notice
to the SPV, the Originator, the Administrative Agent (in the case of such notice
by the Benchmark Replacement Required Investors) and the Managing Agents.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and LMIR and solely to the extent that the LIBO Rate and LMIR have not been
replaced with a Benchmark Replacement, the period (x) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBO Rate and LMIR for all purposes hereunder in
accordance with Section 11.15 and (y) ending at the time that a Benchmark
Replacement has replaced the LIBO Rate and LMIR for all purposes hereunder
pursuant to Section 11.15.
“Early Opt-in Election” means the occurrence of:
(1)    (i) a determination by the Administrative Agent or (ii) a notification by
the Benchmark Replacement Required Investors to the Administrative Agent (with a
copy to the SPV and the Originator) that the Benchmark Replacement Required
Investors have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such


8





--------------------------------------------------------------------------------




time, or that include language similar to that contained in this Section 11.15,
are being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBO Rate and LMIR, and
(2)    (i) the election by the Administrative Agent or (ii) the election by the
Benchmark Replacement Required Investors to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by the Administrative
Agent of written notice of such election to the SPV, the Originator and the
Managing Agents or by the Benchmark Replacement Required Investors of written
notice of such election to the Administrative Agent.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
1.24.    Schedule II of the Transfer and Administration Agreement is hereby
amended and restated in its entirety as set forth on Schedule I hereto.
Section 2.    Conditions Precedent. This Amendment shall become effective as of
the date hereof (the “Effective Date”) upon:
2.1.    the receipt by each of MUFG, SMBC Nikko Securities America, Inc., Wells
Fargo Bank, National Association and Capital One, National Association, each as
a Managing Agent, for the account of the Investors in the related Investor
Group, of the Upfront Fee specified in the Fee Letter by wire transfer of
immediately available funds to the account specified for such Managing Agent in
the Fee Letter; and
2.2.    the receipt by the Administrative Agent of this Amendment and that
certain Fee Letter, of even date herewith (the “Fee Letter”), from each Managing
Agent and acknowledged by the SPV, duly executed by the parties thereto.
Section 3.    Representations and Warranties.
3.1.    (a)    Each of the SPV and the Originator hereby represents and warrants
that:
(i)    This Amendment, the Transfer and Administration Agreement, as amended
hereby, and the First Tier Agreement constitute legal, valid and binding
obligations of such


9





--------------------------------------------------------------------------------




parties and are enforceable against such parties in accordance with their
respective terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.
(ii)    Upon the effectiveness of this Amendment and after giving effect hereto,
the covenants, representations and warranties of each such party, respectively,
set forth in Articles IV and VI of the Transfer and Administration Agreement, as
applicable, and as amended hereby, are true, complete and correct, in the case
of such representations and warranties qualified by materiality, in all
respects, and otherwise in all material respects on and as of the date hereof as
though made on and as of the date hereof (except to the extent that such
representations and warranties relate to an earlier date in which case such
representations and warranties that expressly relate to an earlier date are
true, correct and complete, in the case of such representations and warranties
qualified by materiality, in all respects, and otherwise in all material
respects, as of such earlier date).
(b)    The SPV hereby represents and warrants that, upon the effectiveness of
this Amendment, no event or circumstance has occurred and is continuing which
constitutes a Termination Event or a Potential Termination Event.
Section 4.    Reference to and Effect on the Transfer and Administration
Agreement.
4.1.    Upon the effectiveness of this Amendment, on and after the date hereof,
each reference in the Transfer and Administration Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to the Transfer and Administration Agreement and its amendments, as
amended hereby.
4.2.    The Transfer and Administration Agreement, as amended hereby, and all
other amendments, documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect, and
are hereby ratified and confirmed.
4.3.    Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Conduit Investors, the Committed Investors, the Managing
Agents or the Administrative Agent, nor constitute a waiver of any provision of
the Transfer and Administration Agreement, any other Transaction Document or any
other documents, instruments and agreements executed and/or delivered in
connection therewith.
Section 5.    CHOICE OF LAW.     THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).
Section 6.    Execution of Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery by
facsimile or electronic mail (in .pdf or .tif format) of an executed signature
page of this Amendment shall be effective as delivery of an executed counterpart
hereof.
Section 7.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.


10





--------------------------------------------------------------------------------




[Signature pages follow.]




11





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.


THOROUGHBRED FUNDING, INC.,
as SPV




By: /s/ Clyde H. Allison, Jr.            
Name: Clyde H. Allison, Jr.
Title: Chairman and President


NORFOLK SOUTHERN RAILWAY COMPANY,
as Originator and as Servicer




By: /s/ Clyde H. Allison, Jr.            
Name: Clyde H. Allison, Jr.
Title: Vice President and Treasurer


NORFOLK SOUTHERN CORPORATION




By: /s/ Clyde H. Allison, Jr.            
Name: Clyde H. Allison, Jr.
Title: Vice President and Treasurer




Signature Page to Amendment No. 14 to
Transfer and Administration Agreement



--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION,
as a Managing Agent and a Committed Investor




By: /s/ Julianne Low                
Name: Julianne Low
Title: Senior Director






Signature Page to Amendment No. 14 to
Transfer and Administration Agreement



--------------------------------------------------------------------------------





MUFG BANK, LTD.
as Administrative Agent




By: /s/ Yohsuke Takahashi    
Name: Yohsuke Takahashi
Title: Managing Director




MUFG BANK, LTD.
as a Committed Investor and a Managing Agent




By: /s/ Yohsuke Takahashi    
Name: Yohsuke Takahashi
Title: Managing Director




Signature Page to Amendment No. 14 to
Transfer and Administration Agreement



--------------------------------------------------------------------------------






SMBC NIKKO SECURITIES AMERICA, INC.,
as a Managing Agent




By: /s/ Yukimi Konno            
Name: Yukimi Konno
Title: Managing Director








SUMITOMO MITSUI BANKING CORPORATION,
as a Committed Investor




By: /s/ Michael Maguire            
Name: Michael Maguire
Title: Executive Director










Signature Page to Amendment No. 14 to
Transfer and Administration Agreement



--------------------------------------------------------------------------------








WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Managing Agent and a Committed Investor




By: /s/ Isaac Washington        
Name: Isaac Washington
Title: Vice President




Signature Page to Amendment No. 14 to
Transfer and Administration Agreement



--------------------------------------------------------------------------------






Schedule I to Amendment No. 14 to
Transfer and Administration Agreement




SCHEDULE II
Investor Groups


MUFG Investor Group


Conduit Investor:
N/A
 
Committed Investor:
MUFG Bank, Ltd.
 
Commitment:
$112,500,000
 
 
Managing Agent:
MUFG Bank, Ltd.
 





SMBC Investor Group


Conduit Investor:
N/A
 
Committed Investor:
Sumitomo Mitsui Banking Corporation
 
Commitment:
$112,500,000
 
 
Managing Agent:
SMBC Nikko Securities America, Inc.
 





Wells Fargo Investor Group


Conduit Investor:
N/A
 
Committed Investor:
Wells Fargo Bank, National Association
 
Commitment:
$112,500,000
 
 
Managing Agent:
Wells Fargo Bank, National Association
 





Capital One Investor Group


Conduit Investor:
N/A
 
Committed Investor:
Capital One, National Association
 
Commitment:
$112,500,000
 
 
Managing Agent:
Capital One, National Association
 










